Citation Nr: 0421560	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  97-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for loss of sense of 
smell.  

2.  Entitlement to service connection for defective hearing.  

3.  Entitlement to service connection for residuals of a back 
injury, involving the thoracic and cervical spine.  

4.  Entitlement to an evaluation in excess of 10 percent for 
a scar on the lower right eyelid, from the initial grant of 
service connection.  

5.  Entitlement to a compensable evaluation for status-post 
residuals of a fracture of the right zygoma and floor of the 
right orbit, from the initial grant of service connection.  

6.  Entitlement to a compensable evaluation for residuals of 
a fractured nose, from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1982.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1996 decision by the RO which 
granted service connection for residuals of a fracture of the 
nose, scar on the right lower eyelid, and status post 
residuals of a fracture of the zygoma and floor of the right 
orbit, each rated noncompensably disabling.  Service 
connection was denied for loss of sense of smell, defective 
hearing, defective vision (presbyopia), a back disorder, and 
headaches.  The veteran perfected an appeal for all of the 
issues.  

By rating action in January 2004, service connection was 
established for loss of visual acuity in the right and 
residuals of a head injury, including headaches and 
occasional dizziness.  The veteran was also assigned an 
increased rating to 10 percent for the right lower eyelid 
scar.  Service connection was, in part, denied for loss of 
sense of smell, residuals of a back injury, and defective 
hearing; the latter two claims were denied on the basis that 
new and material evidence had not been submitted.  In May 
2004, the claims folder was transferred to the Board.  
Although the veteran was notified of the January 2004 rating 
action, the time for filing a notice of disagreement has not 
yet expired.  The Board is not aware of any actions by the 
veteran in this regard.  

The veteran's original claim of service connection for 
defective vision in the right eye was characterized by the RO 
as a claim of service connection for presbyopia (as that was 
the only identified eye disability), and denied on the basis 
that the disorder was a congenital or developmental defect 
and not a disability for VA purposes.  However, service 
connection has now been established for defective vision in 
the right and the veteran has not yet expressed 
dissatisfaction with the rating assigned.  As there has been 
a full grant of the benefits sought, there is no longer any 
controversy at issue.  Thus, the inclusion of the issue of 
service connection for presbyopia in the supplemental 
statement of the case (SSOC) was erroneous and will not be 
addressed in this decision.  

The issues of service connection for defective hearing and 
residuals of a back injury, involving the thoracic and 
cervical spine are the subject of the REMAND portion of this 
decision and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
addressed in the decision below has been obtained by VA.  

2.  The veteran is not shown to have a loss of sense of smell 
at present which is related to service.  

3.  Effective November 22, 1995, the date service connection 
was granted, the right lower eyelid scar is .4 by 4.5 cm in 
length, is not adherent and does not exceed an area of 12 sq 
inches (77 sq. cm); there is no gross distortion or asymmetry 
or two or more characteristics of disfigurement; medical 
examination found no functional limitation attributable to 
the scar.  

4.  Effective November 22, 1995, the date service connection 
was granted, the fracture of the zygoma and floor of the 
right orbit is well healed with no evidence of any skull loss 
or additional impairment.  

5.  Effective November 22, 1995, the date service connection 
was granted, the residuals of the veteran's nasal fracture 
have not caused marked interference with breathing or 
significant obstruction of either nasal passage.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by a 
loss of sense of smell due to disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for a scar on the right lower eyelid, based on an initial 
determination, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.118, Part 4, including Diagnostic Code 7804 
(effective prior to and from August 30, 2002).  

3.  The criteria for a compensable evaluation for residuals 
of a fracture of the right zygoma and floor of the right 
orbit, based on an initial determination, are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Part 4, 
including Diagnostic Code 5299-5296 (effective prior to and 
from September 23, 2002).  

4.  The criteria for a compensable evaluation for residuals 
of a nasal fracture, based on an initial determination, are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Part 4, 
including Diagnostic Code 6502 (effective prior to and from 
October 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In the recently decided case of Pelegrini v. Principi, No 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") essentially held that VA must provide notice 
"upon receipt" and "when" mandate that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, that notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with sections 
5103(a) and 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  Instead, the veteran has the right to 
be provided with the requisite VCAA content-complying notice 
and proper subsequent VA process at some time during the 
appellate process.  

In this case, In the case at hand, the veteran's 
substantially complete application was received in November 
1995, and the initial rating action took place in July 1996, 
both actions having taken place prior to enactment of the 
VCAA.  By VA letter in June 2002, the veteran and his 
representative were notified of the VCAA and advised of the 
development actions required by the statute.  A supplemental 
statement of the case was issued in January 2004, which 
contained the pertinent provisions of the VCAA.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Under the 
circumstances, the Board finds that there has been 
substantial compliance with Pelegrini II in that the veteran 
has received the VCAA content-complying notice and there has 
been proper subsequent VA process.  See Pelegrini II, slip 
op. 10-11.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

Service medical records show that the veteran sustained a 
fracture of the zygoma and floor of the right orbit after he 
was apparently assaulted with a pipe during service in April 
1982.  He sustained a laceration below the right eye, 
fractures of the nasal bone, floor of the right orbit, and a 
severely displaced comminuted fracture of the right zygoma.  
He underwent open reduction without complication.  

On subsequent neurological examination in June 1982, the 
veteran complained of chronic headaches, occasional 
dizziness, and tenderness around the fracture site.  He 
denied any other neurological problems.  Examination of his 
head was normal with the exception of well-healed scars over 
his right forehead and beneath the right eye.  Cranial nerves 
were normal throughout and optic fundi were visualized and 
perfectly normal.  The impression was status post closed head 
injury with cerebral concussion and status post operative 
repair of facial fractures.  The veteran was placed on 
limited duty for sixty days and was subsequently cleared for 
medical separation from military service.  

When examined by VA in January 1996, the veteran complained 
of intermittent right-sided nasal obstruction and congestion 
which affected his sense of smell.  On examination, there was 
slight nasal septal deviation to the right but no apparent 
problem with sense of smell.  Neurological examination showed 
no facial asymmetry.  Sensory was intact to pin prick and 
muscle tone was 5/5.  The examiner indicated that the veteran 
could engage in his usual activities.  CT scans of the 
veteran's sinuses and head were within normal limits and 
showed no evidence of sinusitis.  

On VA scar examination in March 1997, there was a 4 cm well-
healed, movable and tender surgical scar under the right 
eyelid overlying the orbital, and a 3.4 cm well-healed 
movable, nontender, surgical scar from the middle of the left 
eyebrow to the skin lateral to it.  There was no keloid 
formation, inflammation, swelling, or ulceration of either 
scar.  The impression was healed scars of the face.  

On VA nose and sinus examination in March 1997, the veteran 
complained of right side facial pain and headaches.  On 
examination, there was no evidence of rhinorrhea, decrease of 
smell, or tenderness of the right maxillary sinus or the 
inferior orbital area.  The remainder of the examination was 
within normal limits.  The impression included status post 
trauma to face with right-sided facial pain and rule out 
osteomyelitis vs. inferior orbital nerve neuroma.  

During a VA cranial/neurological examination in March 1997, 
the veteran denied any facial numbness or dysplagia, and was 
able to chew normally.  There was some slight decreased touch 
sensation to the right cheek and forehead.  There was normal 
closure of the eyelid and lips and his face was symmetric.  
The impression was mild right V1, 2 injury due to facial 
trauma with no clinical evidence of peripheral nerve or brain 
damage.  

VA CT scans of the veteran's paranasal sinuses and 
maxillofacial, with and without contrast, in April 1997 were 
normal.  

On VA nose and sinus examination in April 2003, the examiner 
indicated that he had reviewed the claims file.  The veteran 
reported that he had no problems related to a lack of sense 
of smell or taste.  On examination, there was no interference 
with breathing and no purulent discharge or other sinus/nasal 
symptoms.  The veteran had minimal septal spurs to the left 
which were not significant enough to cause obstruction.  The 
examiner indicated that the veteran did not have any 
significant nasal obstruction or lack of sense of smell.  The 
diagnosis was vasomotor rhinitis, mostly related to season, 
etc.  

On VA scar examination in April 2003, the examiner indicated 
that he had reviewed the claims file and included a history 
of the veteran's injury and symptoms.  The veteran complained 
of intermittent itching and pain on the right side of his 
face.  There was a well-healed, superficial, 3.3 cm linear 
horizontal, flesh colored scar on the right lateral eyebrow, 
and a deep and tender, .4 by 4.5 cm curvilinear flesh colored 
scar on the inferior eyelid at the upper malar junction.  
There was minimal adherence and both scars were atrophic.  
There was minimal depression of the right eyebrow scar and 
mild to moderate depression of the right eyelid scar.  There 
was underlying soft tissue damage of the eyelid scar, but no 
inflammation, edema, or keloid formation.  The impression was 
scars on the right periobital area.  

VA x-ray studies of the veteran's skull in September 2002 
showed no evidence of fracture or other bone abnormalities.  
The sella trucica was normal.  The impression was normal 
skull.  

Service Connection

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period other than war.  38 U.S.C.A. 
§ 1131 (West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

In this case, the veteran seeks service connection for 
decreased sensation to smell.  While he is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Here, there was no evidence of any loss of sensation to smell 
when examined by VA in January 1996, March 1997, or April 
2003.  As, the veteran has not presented any competent 
medical evidence of a current disability manifested by a loss 
of sensation of smell; there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  



Ratings - In General

As noted above, this appeal arises from an original claim for 
compensation benefits and a July 1996 rating decision which 
granted service connection for the three disabilities now at 
issue on appeal.  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

Scar Right Lower Eyelid

Initially, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In this case, the RO considered both the old and the revised 
criteria and determined that a higher rating was not 
warranted under either.  The veteran and his representative 
were provided both sets of criteria and were given an 
opportunity to respond.  Accordingly, the veteran will not be 
prejudiced by the Board's review of this issue as due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran is currently assigned a 10 percent evaluation for 
a scar on the right lower eyelid under the provisions of 
Diagnostic Code (DC) 7804 for superficial, painful scars.  
The 10 percent evaluation is the highest rating possible 
under this provision of the rating code.  

The only other potentially applicable rating code which 
provides a higher evaluation is DC 7800.  Under the revised 
DC 7800, a higher rating of 30 percent maybe assigned with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or; with two or three characteristics of 
disfigurement.  A 50 percent evaluation is warranted with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features or; 
with four or five characteristics of disfigurement.  An 80 
percent rating requires three or more features or paired sets 
of features or; with six or more characteristics of 
disfigurement.  

The 8 characteristics of disfigurement include the following: 
a scar of 5 inches or more (13 cm.) in length; a scar at 
least 1/4 inch (0.6 cm) wide at the widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo- or hyper-pigmented 
in an area exceeding 6 sq. inches (39 sq. cm); skin texture 
abnormal (irregular, atrophic, shinny, scaly, etc.) in an 
area exceeding 6 sq. inches (39 sq. cm); underlying soft 
tissue missing in an area exceeding 6 sq. inches (39 sq. cm); 
skin indurated and inflexible in an area exceeding.  

Under the old DC 7800, a 30 percent evaluation is assigned 
for severe scars, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  A 50 
percent evaluation required complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  

Here, all of the VA examinations conducted during the 
pendency of this appeal have consistently shown that the 
eyelid scar is not more than moderately disfiguring.  There 
is no gross distortion or asymmetry of the eyelid nor are 
there two or more characteristics of disfigurement.  
Additionally, the scar does not cause limited motion.  Thus, 
an evaluation in excess of 10 percent is not warranted under 
these or any other potentially applicable diagnostic code 
associated with scars and their residual effects.  See 38 
C.F.R. § 4.118 (2003).  

Zygoma & Right Orbit Fracture

VA regulations provide that unlisted disabilities requiring 
rating by analogy will be coded with the first two numbers of 
the schedule provisions for the most closely related body 
part and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2003).  

In this case, the rating code does not provide for a 
disability characterized as a fracture of the zygoma and 
orbit floor.  Therefore, the veteran was assigned a 
noncompensable evaluation by analogy to Diagnostic Code (DC) 
5296 for skull loss of part of both inner and outer tables, 
which provides for a 10 percent evaluation without brain 
hernia when the area of skull loss is smaller than the size 
of a 25-cent piece or 0.716 sq. inches (4.619 sq. cm).  A 30 
percent evaluation requires an area of skull loss between the 
size of a 25- and 50-cent piece, and a 50 percent rating 
requires skull loss the size of a 50-cent piece or 1.140 sq. 
inches (7.355 sq. cm.).  An 80 percent rating requires skull 
loss with brain hernia.  

In this case, the veteran does not satisfy any of the 
criteria for a compensable evaluation under the rating code.  
VA examinations conducted during the pendency of the appeal, 
including CT scans and x-ray studies, do not show any skull 
loss or brain hernia.  The Board points out that a separate 
10 percent evaluation was assigned for intracranial residual 
manifested by headaches and occasional dizziness.  However, 
there is no clinical or diagnostic evidence of record which 
would support the assignment of a compensable evaluation for 
the fracture residuals under DC 5299-5296.  Accordingly, the 
appeal is denied.  

Nose Fracture

Before specifically addressing the question of the rating to 
be assigned the fractured nose, it should be noted that the 
schedular criteria by which respiratory system disabilities 
are rated changed during the pendency of the veteran's 
appeal.  Therefore, adjudication of a claim for an increase 
for the fractured nose must now include consideration of both 
the old and the new criteria.  Karnas.  

The old criteria provided for a 10 percent evaluation when 
there was marked interference with breathing space due to 
traumatic deflection of the nasal septum.  With only slight 
symptoms, the disability was rated noncompensable.  38 C.F.R. 
DC 6502 (prior to October 7, 1996).  Under the revised rating 
criteria, a 10 percent evaluation is assigned when there is 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side due to traumatic deviation 
of the septum.  

In this case, the objective medical evidence from the 
examinations conducted during the pendency of this appeal do 
not show marked interference with breathing or more than mild 
obstruction of either nasal passage.  Furthermore, CT scans 
and x-ray studies showed normal nasal passages and sinuses.  

Based on the foregoing, the Board finds that the veteran's 
current noncompensable evaluation is appropriate given the 
objective findings.  Since the objective medical evidence 
does not show marked interference with breathing or complete 
obstruction of one nasal passage or more than 50 percent 
obstruction on both sides, a 10 percent rating is not 
warranted under either the old or revised rating criteria.  
Accordingly, the appeal is denied.  




ORDER

Service connection for loss of sensation of smell is denied.  

An evaluation in excess of 10 percent for residuals of a scar 
on the lower right eyelid is denied.  

A compensable evaluation for status-post residuals of a 
fracture of the right zygoma and floor of the right orbit is 
denied.  

A compensable evaluation for residuals of a nose fracture is 
denied.  


REMAND

Regarding the claims of service connection for defective 
hearing and a back disability, the RO denied these issues on 
the basis that new and material evidence had not been 
submitted.  However, the claims have never been the subject 
of a final rating decision.  An original claim of service 
connection for these two issues was received in February 
1986.  The veteran was scheduled for a VA examination, but 
failed to report.  The RO determined that there was 
insufficient evidence to adjudicate the claim and so notified 
the veteran, indicating that the claim would be readjudicated 
if he was willing to report for a VA examination.  However, 
there was no formal rating action nor was the veteran ever 
advised of his appellate rights.   Absent a rating action and 
proper notification to the claimant, there can be no final 
rating action.  Therefore, the denial of the current claims 
on the basis of finality was improper.  

Lastly, the Board notes that in his substantive appeal, dated 
in March 1997, the veteran specifically identified his back 
disability as involving his thoracic and cervical spine.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for any back or hearing problems since 
his discharge from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, and provided the opportunity to 
obtain and submit those records to VA.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and, if feasible, etiology of any 
identified thoracic or cervical spine 
disability.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should ensure that all of the veteran's 
service medical records are reviewed.  
All indicated tests and studies should be 
accomplished.  If a back disability is 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any identified 
disability involving the thoracic and/or 
cervical spine had its onset in military 
service.  The clinical findings and 
reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  If the examiner is unable to 
render an opinion, he/she should so state 
and indicate the reasons.  The findings 
should be type or otherwise recorded in a 
legible manner for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has provided a response to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
readjudicate the merits of the claims on 
a de novo basis based on all the evidence 
of record and all governing legal 
authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



